internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone legend uil n trade organization p trade organization e trade organization xx number u dollar_figureamount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a scholarship grant-making program your purposes are to award academic scholarships to provide financial assistance to individuals who are employed in the produce industry and their family members in furthering their education to meet the expenses of tuition associated with obtaining degrees at educational institutions additionally you seek to promote the topic of ethics in the produce industry in order to encourage individuals and businesses to consider the importance of doing the right thing in the course of their professional dealings to be eligible grantees of your scholarship program must be attending or must have been accepted by and plan to attend an educational_institution in order to obtain an undergraduate graduate or post-graduate degree and must be currently employed in the produce industry or be an immediate relative son daughter father mother sister brother or grandchild of someone currently employed in the produce industry there is currently no limit on the number of individuals that are eligible to apply for the scholarship under the scholarship program you will offer at least x scholarships each year in the amount of each scholarship under your scholarship dollar_figureu per school year renewable on an annual basis program will be subject_to your annual review and approval of the recipients’ academic record under your scholarship renewal procedures the scholarship and other relevant information recipients from prior years are eligible to have their scholarships renewed annually but each recipient is required to re-submit an application to you each year and will therefore be subject_to the same application procedures as are first-time applicants final selection of scholarship recipients will be made by your trustees after the field of applicants has been narrowed to approximately to candidates through the evaluation and vote of your scholarship advisory board finalists for scholarship awards will be determined by the advisory board whose members are appointed by the trustees the advisory board is made up of several currently individuals who are disinterested persons who represent a diverse pool of experience in business education and community involvement your employees and the employees officers and board members of any trade organizations that are involved in the nomination process are ineligible to serve on the advisory board at no time will any relatives or family members of your trustees and or advisory board members be eligible to apply for the scholarship the scholarship program will be publicized at trade shows in trade publications and through your website in cooperation with several c trade organizations who will notify their members via their websites and other methods of their choice as to the availability of scholarships and annual renewal opportunities for existing scholarships applicants must apply directly to you in addition each of the several sec_501 trade organizations including n p and e will nominate at least three applicants from a group which includes their members and the children grandchildren brothers sisters nieces and nephews of their members all applicants are required to submit to you a complete academic record and an essay on ethics of at least to big_number words the essay will stress the importance of ethics and must detail an example of a situation in which the applicant was confronted with an ethical dilemma and did the right thing in spite of the cost applicants are expected to have grade point averages in their most recent year of study of at least to be considered the decision-making process for your scholarship award is weighted heavily in favor of applicants who display a strong understanding of the importance of ethics applicants must demonstrate academic achievement the recipients will be expected to maintain a minimum of gpa throughout their scholarship year and to make written reports of their progress to you at the end of each school term you will monitor the use of the scholarship funds by requiring each recipient to provide an official copy of the student’s transcript showing courses taken and grades received if any where study at an institution does not involve attendance of class in specific courses but requires the preparation of research papers or projects you require a brief report from the institution on the progress of the paper or project at least once a year such a report must be approved by the faculty_member supervising the grantee or by another official of the institution upon completion of a grantee’s study at an educational_institution a final report is also to be obtained the scholarship recipients grantees are expected to pursue a degree at an educational_institution in each case it is stipulated that a renewal of the scholarship funds for any succeeding period is contingent upon evidence of adequate performance at the time of review whenever possible the scholarship funds will be paid directly to an educational_institution for the benefit of the recipient if there is any indication that any part of a scholarship grant has not been used in accordance with the purposes of the scholarship program you will while conducting the investigation you will withhold further payments to the extent possible until it has been determined that no part of the scholarship fund has been used for improper purposes and until any delinquent reports have been submitted if you determine that any part of the scholarship fund has been used for improper purposes you will take all reasonable and an investigation initiate the appropriate steps to recover diverted funds or to insure the restoration of diverted funds steps you take will include legal action unless such action in all probability would not result in the satisfaction of execution of a judgment additionally you have agreed to continue to maintain records that include information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to you the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering your scholarship grant-making program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount or other paid_or_incurred by a private_foundation as a grant to an individual for travel study similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes of sec_74 if the recipient of such prize or award is selected from the general_public or or award which is the provisions subject prize to a the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it the code provides that it may not be used or cited as a precedent sec_6110 of you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice a redacted copy of this letter
